DETAILED ACTION
1	This action is responsive to the amendment filed on February 09, 2021.
2	The cancellation of claim 2 is acknowledged. Pending claims are 1 and 3-29.
3	The rejection of record of the claims under 102(a)1 and 103 are withdrawn because of the applicant’s amendment.
4	Claims 1 and 3-29 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE 
5	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 6,312,677 B1), teaches a hair dyeing composition comprising one or more indole dyes generating melanin type pigment under the action of an oxidizing agent, wherein the dyeing composition has a pH above or equal to 5.5 (see claim 14) and wherein the dyeing composition is diluted at the time of use with an oxidizing composition (see claim 16) and wherein the oxidizing composition comprises hydrogen peroxide solution at a pH 3 (see col. 21, lines 33-37). However, the closest prior art of record (US’ 677 B1) does not teach or disclose a system for changing the color of the hair comprising a first composition that comprises at least one pigment comprises at least one anthocyanin as claimed. The closest prior art of record (US’ 677 B1) also does not teach or disclose the method for changing the color of the hair and the kit as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair color changing formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761